Citation Nr: 1547019	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  10-48 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2008 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since been returned to the Winston-Salem, North Carolina RO.

In July 2009, the Veteran presented testimony regarding his left knee disability at an RO formal hearing. 

The Veteran was scheduled to testify at a Board hearing to be conducted in February 2015; however, he withdrew his hearing request and appeal prior to the date of the scheduled hearing.


FINDING OF FACT

In October 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement indicating that he wished to withdraw his appeal; and in January 2015, the Veteran's representative submitted a statement reiterating the Veteran's intent.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in October 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement that he wished to withdraw his appeal.  In February 2015, the Veteran's representative submitted a statement reiterating the Veteran's request to withdraw his appeal.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


